DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
2.	The drawings are objected to because in Fig. 5C, the lead line for reference character 219 (flared portion) appears incorrect.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 51-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Due to the claim objections in claim 51 (listed below), the scope of claim 51 is vague/unclear and cannot be clearly determined. Accordingly, no art rejection has been applied to claim 51 (along with dependent claims 52-54).
	Claim 51, line 16, “the second end of the tracking attachment” lacks proper antecedent basis.
	Claim 51, line 17, “the first end of the tracking attachment” lacks proper antecedent basis.
	Claim 51, lines 16-17, the recitation “the second end of the tracking attachment being located closer to the distal end of the oral care implement…” is not clearly understood if the distal end of the oral care implement is reference character 102 (see Figs. 1 and 4, for example).
	Claim 51, lines 19-20, “the second end of the tracking attachment” lacks proper antecedent basis.
	Claim 51, line 19, “the opening” lacks proper antecedent basis.



Claim Objections
5.	Claims 44 and 57 are objected to because of the following informalities:
	Claim 44, line 4, “the proximal portion of the oral care implement” lacks proper antecedent basis.
	Claim 57, lines 3-4, “the tracking module” lacks proper antecedent basis.
Appropriate correction is required.

   Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 27, 44, 46, 47 and 50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 2017/0116665 (hereinafter Alzahrani).
	As for claim 27, Alzahrani discloses in Figs. 2 and 5, for example, an oral care system comprising: an oral care implement comprising a cartridge 516 defining a structure of a “handle” (or a part thereof) and a head 504; and a tracking attachment at handle member 512, sensor housing 526, motion sensors 522 and/or sensor cap 528 coupled to the oral care implement, the tracking attachment comprising: a housing defining a receiving cavity (housing) 514 within which a portion of the oral care implement is positioned, the housing comprising: a member 512 that defines a first housing portion having an inner 
	As well as claim 44 is understood, wherein the first housing portion 512 has a first end having a first opening and a second end having a second opening (Fig. 5), wherein the oral care implement has a proximal end and a distal end, the head located at the distal end, wherein the proximal portion of the oral care implement 504, 516 has a cross-sectional profile that does not fit through the second opening of the first housing portion 512 (see upper tapering part within cap 502 in Fig. 5).
	As for claim 46, wherein the second housing portion 526 has a first end and a second end, the second end having an opening therein (both ends are open), and wherein the cross-sectional profile of the proximal portion of the oral care implement 504, 516 clearly fits through the opening in the second end of the second housing portion 526 (Fig. 5).
	As for claim 47, wherein the second end of the first housing portion 512 is located closer to the distal end of the oral care implement 504, 516 than the first end of the first housing portion 512 (Fig. 5).
	As for claim 50, absent further specificity, at least the first housing portion 512 of the tracking attachment is free of electronic components (Fig. 5; the tracking attachment is made up of several elements/components as recited back in claim 27).


s 56 and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 2004/0187889 (hereinafter Kemp et al.).
	As for claim 56, Kemp et al. discloses in Figs. 1-4 and 7, for example, an oral care system 10 comprising: an oral care implement (toothbrush) comprising a neck 12 which can serve as a “handle” and a head 14 (Fig. 4), the neck/handle 12 having a first alignment feature defined by U-shaped insert 38; a tracking attachment coupled to the oral care implement, the tracking attachment comprising: a housing defined by handle 16 (or body 20) having a second alignment feature defined by socket 28 (paragraph [0046]); and a tracking unit defined by fins 22 (Figs. 1-3) configured to facilitate at least one of a position, orientation, or movement of the oral care implement within an oral cavity of a user (if so desired); and wherein the first and second alignment features 38, 28 mate with one another to maintain the tracking attachment and the oral care implement in a predetermined relative angular orientation (paragraphs [0048] and [0049]).
	As for claim 57, wherein the first alignment feature 38 is a protrusion (U-shaped insert; Fig. 4) and the second alignment feature 28 is an aperture (socket; Figs. 2 and 7)) such that the protrusion 38 of the handle nests within the aperture 28 of the tracking attachment to prevent the tracking module from rotating relative to the oral care implement (Figs. 2 and 7).
	
	
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 39 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Alzahrani.
	As for claims 39 and 40 reciting wherein an outer surface of the handle of the oral care implement is a first color, an outer surface of the first housing portion is a second color, and an outer surface of the second housing portion is a third color, each of the first, second, and third colors being the same (claim 39) and further comprising a design feature on the outer surface of the second housing portion having a fourth color, the fourth color being different than the first, second, and third colors (claim 40), respectively, the present claim language reciting these color limitations are deemed drawn merely to design/aesthetics and deemed well within the capabilities of one skilled in the art and obvious to provide for in order to be more aesthetically appealing experience to a user and/or for advertising/entertainment purposes.

Allowable Subject Matter
12.	Claims 28, 33-35, 37, 45 and 48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 28 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 28, in particular, wherein the first housing portion comprises an alignment aperture and the oral care implement comprises a protrusion that extends into the alignment aperture 
	Claim 33 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 33, in particular, wherein the second portion of the receiving cavity comprises a floor and the second housing portion comprises a post extending from the floor, and wherein a proximal end of the oral care implement rests atop a distal end of the post.
	Claim 34 (along with dependent claims 35 and 37) is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 34, in particular, wherein the second housing portion comprises an outer surface and a plurality of holes extending from the outer surface to the inner surface in a spaced apart manner, and wherein the tracking unit comprises a plurality of visual markers, each of the visual markers coupled to the second housing portion within one of the plurality of holes.
	Claim 45 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 45, in particular, wherein the distal end of the oral care implement has a cross-sectional profile that fits through the first and second openings of the first housing portion.
	Claim 48 is allowable over the prior art since the prior art fails to adequately teach or suggest all of the limitations of claim 48, in particular, wherein the first housing portion extends from a first end having a first opening to a second end having a second opening, and wherein the handle protrudes from both of the first and second ends of the first housing portion.
	






Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Jacobson and Machiorlette are pertinent to oral care implements with various tracking arrangements.


14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723